SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2001 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the transition period from to Commission file number 0-20193 EMPIRE PETROLEUM CORPORATION (formerly Americomm Resources Corporation) (Name of Small Business Issuer in Its Charter) Delaware 73-1238709 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 610, 715  5th Avenue, S.W., Calgary, Alberta, Canada T2P 2X6 (Address of Principal Executive Offices) (Zip Code) Issuer's Telephone Number: (403) 262-1118 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 Par Value (Title of class) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X No Check if disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB [ ] The issuer's revenues for the most recent fiscal year were $ 9,928. The aggregate market value of the voting and non-voting common equity held by non-affiliates, based upon the average bid and asked prices of the Common Stock on February 28, 2002 was $ 3,614,238. Shares of Common Stock held by each officer and director and by each person who owns 5% or more of the outstanding Common Stock have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares outstanding of the issuer's Common Stock, as of March 15, 2002 was 23,495,259. DOCUMENTS INCORPORATED BY REFERENCE None PART I ITEM 1. DESCRIPTION OF BUSINESS Background Empire Petroleum Corporation, a Delaware corporation ("Empire," or the "Company"), was incorporated in the state of Utah in August 1983 under the name Chambers Energy Corporation and reincorporated in Delaware in March 1985 under the name Americomm Corporation. The corporate name was changed to Americomm Resources Corporation in July 1995 and a one-for-three reverse stock split of the Company's Common Stock became effective June 1996. All per share numbers set forth in this Form 10-KSB have been adjusted to reflect such reverse stock split. On May 29, 2001 Americomm issued 7,492,351 common shares in connection with the acquisition of Empire Petroleum Corporation. On August 15, 2001 Americomm and Empire merged and the corporate name was changed to Empire Petroleum Corporation. The Registrant has no subsidiaries. The Registrant operates from leased office space at 610, 715  5th Avenue, S.W., Calgary, Alberta, Canada T2P 2X6. The telephone number is (403) 262-1118. Empire has no income producing oil and gas properties at December 31, 2001. However, an oil and gas test well was drilled in January 2001 on the Cheyenne River Development Project described below. The test well encountered continual flows of oil and natural gas during the drilling period and was subsequently completed as an oil well. See "Business-Oil and Gas Development Project" below. Oil and Gas Development Project In March 1998, $234,500 was paid to cover the initial expenses of acquiring leases in an oil and gas Development Project in the Eastern Powder River Basin in the State of Wyoming (the "Cheyenne River Development Project"). The Company also issued an aggregate of 566,000 shares of Common Stock and agreed to grant overriding royalty interests to five individuals as consideration for services performed and to be performed in connection with the acquisition and exploration of the Cheyenne River Development Project. As of the date of this report the parties to the agreement have obtained approximately 100,000 acres of oil and gas leases covering the Development Project. In November 2000, a Farmout Agreement was entered into with Empire Petroleum Corporation ("Empire"), a Delaware corporation and successor to Wells Gray Resort and Resources Ltd., which previously had entered into a Letter of Intent to test a portion of the Development Project. Participating with Empire (50%) in this test were Maxy Resources, LLC (25%), Enterra Energy Corp. (formerly Big Horn Resources Ltd.) (15%) and 74305 Alberta Ltd. (10%). Pursuant to the Farmout Agreement, drilling of the Timber Draw 1-AH test well commenced during December 2000 within the 25,000 acre Timber Draw Federal Drilling Unit included in the Cheyenne River Development Project. Drilling of the Timber Draw 1-AH test well was completed at a total measured depth of 10,578 feet of which the last 2,030 feet was drilled horizontally through the Newcastle "B" formation (the "Muddy"). During horizontal drilling, flows of oil and gas were encountered. During the period from February 13, to June 22, 2001, the Company conducted a series of production methods on its Timber Draw Unit #1-AH oil and gas discovery. During the test period, the well flowed 8,139 barrels of 44 degree light gravity sweet crude and 29,072,000 cubic feet of natural gas with a BTU content of 1,493 and rich in natural gas liquids. Consulting engineers have calculated natural gas liquids of approximately 70 barrels per day based on estimated gas production of 500,000 cubic feet per day. Due to the lack of a nearby pipeline connection the well was shut-in on June 22, 2001 to conserve the natural gas, which was flared during the test period. The Company anticipated drilling additional wells in the fourth quarter, however, due to poor financial market conditions it was unable to raise the funds necessary to conduct the fourth quarter drilling program. The Company now has elected to make an effort to sell/farmout up to a 37.5% working interest in the Timber Draw #1-AH discovery well and the 100,000 acres under lease in the Cheyenne River Development Project. Upon concluding a sale/farmout, steps will be taken to conduct a sixteen square mile seismic survey surrounding the discovery well and consider building a ten mile pipeline to a gas purchaser in order to place the well on production. The Bureau of Land Management ("BLM") has advised the Company it will require additional test data before it can determine the economic status of the well pursuant to the terms of the Timber Draw Unit. A continuous test of the well will be carried out after its connection to a purchasers pipeline and the Company anticipates the BLM will require about six months of production history before it renders its ruling on whether the Company has a paying or non-paying well based on its criteria which is essentially based on whether or not the production from the well will payout the cost of such well. Based on results of the production testing, 3-D seismic interpretation and financing, the Company now plans additional drilling in the 2nd or 3rd quarter of 2002. Empire now owns a fifty (50%) percent working interest in the Timer Draw #1-AH discovery well which is convertible to a seventy-five (75%) percent working interest after its partners recover their drilling and completion costs. Empire reserves an overriding royalty interest of seven (7%) percent proportionally reduced until our partners cost recovery. As a result of the Farmout Agreement, Empire now has a seventy-five (75%) percent interest in 60,000 acres of the Development Project. The Farmout Agreement also provides that the partners can obtain a 25% interest in the remaining 24,256 acres, providing that they participate proportionally in the drilling of a test well on the property. It has been determined that approximately 16,000 acres of leases located in the northwest portion of the Cheyenne River Development Project are surplus to the Companys needs and that leases on these acres will be released through non-payment of lease rentals. As of April 1, 2002, following the release of the surplus property, the lease block for the Cheyenne River Development Project will constitute approximately 84,256 acres. In connection with the Farmout Agreement, Empire purchased 375,000 restricted shares of Common Stock for $0.40 per share for a total purchase price of $150,000 in November 2000. Risks Inherent in Oil and Gas Exploration Exploration for oil and gas is highly speculative and involves greater risks than many other businesses. The odds against discovering commercially exploitable hydrocarbons are substantial. The Company may be required to perform in some cases expensive geological and/or seismic surveys with respect to its properties and even if the results of such surveys are favorable, only subsequent drilling at substantial costs can determine whether commercial development of the properties is feasible. Oil and gas drilling is frequently marked by unprofitable efforts, not only from unproductive prospects, but also from productive prospects that do not produce sufficient amounts to return a profit on the investment. To further test its Cheyenne River Development Project, the Company plans to conduct a 16 square mile 3-D seismic program immediately surrounding the #1-AH discovery well and continue to utilize horizontal drilling, a technology which can drill underbalanced wells horizontally thousands of feet into fractured reservoirs.
